Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 07/27/2022 overcomes the previously raised Objections to the Specification, Claim Objections and 112 Rejections. Additionally, applicant’s amendment of the independent claims overcome the prior art of record. The Office notes that the applicant argues the 112f Claim Interpretation (see below), however, since 112f is not a rejection or an objection and there are no outstanding issues with the application, the application is now in condition for allowance.
Applicant’s remarks filed on 07/27/2022 (P7-8 of 14 of the remarks) argues that the limitations of “first locking member”, “second locking member” and “sleeve biasing member” should not be interpreted under 112f since the term “locking member” itself recites sufficient structural modifier to avoid the 112f interpretation and that one of ordinary skill in the art would have understood the structure of a locking feature that is received in the restriction slot to maintain the sleeve in a locked position. Similarly, the applicant argues that the term “sleeve biasing member” itself recites sufficient structural modifier to avoid the 112f interpretation and that one of ordinary skill in the art would have understood “sleeve biasing” constitute a member that imparts a directional/biasing force to the inner sleeve.
The Office respectfully disagrees, it is noted that applicant’s arguments, in essence, states that these limitations should not be interpreted under 112f because the functional limitations themselves provides sufficient structural modifier to avoid the 112f interpretation. However, it is also noted that even in applicant’s argument, the structure itself is never mentioned. The applicant then argues that one of ordinary skill in the art would have understood the meaning and structure of these functional terms. Notice that the issue with these terms is not if a person of ordinary skill would understand the terms in light of the specification but rather what structure is attributed to these limitations to be capable of achieving the claimed function since the claims are written in a manner that triggers a 112f claim interpretation (e.g. “locking member” with “member” being a generic placeholder and with “locking” being functional language; notice that the term “member” is not modified by sufficient structure, material or acts for performing the claimed function, as such, meeting the three-prong test, see MPEP 2181 I). Furthermore, originally filed claims 11 and 10 serve as clear evidence that the terms the “locking members” (claim 11) and the “sleeve biasing member” (claim 10) require further clarification to what structures are needed to achieve the claimed functions with claim 11 explicitly stating the first and second locking member comprises “a row of locking balls” and claim 10 explicitly states that the sleeve biasing member is “a spring”; both of which are structures that are capable of achieving the claimed functions. Additionally, applicant's arguments fail to present sufficient showing that the claim limitations themselves recite sufficient structure to perform the claimed function nor the claims have been amended to avoid them being interpreted under 112f. As such, the claim interpretations for these limitations under 112f will be maintained (see the previous Office Action for more details of the 112f Claim Interpretation).


Allowable Subject Matter
Claims 1-14 (14 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Imai (US 6,371,443), Muller (EP 2103859), Kuwabara (US 6,779,778), Masek (US 2,708,589), Wells (US 5,709,243), Magorien (US 3,073,342), Shelef (US 5,240,023), Kohda (US 7,452,006) and Chappaz (US 8,205,914), Kouda (US 7,661,725). All of the prior art teaches of various examples of couplings utilizing at least a plurality of locking members (locking balls) and a spring biased sleeve to aid in quick coupling and uncoupling a fluid connection similar to applicant’s general invention. Among these, Kuwabara, Wells, Magorien, Imai, Chappaz teaches examples of ball-lock coupling arrangements that comprises spring-biased valves/poppets to allow a dry-disconnect similar to applicant’s general invention. Notice these prior art fails to disclose the feature of the axially offset locking members and/or the arrangement of the inner sleeve, the outer sleeve and the locking members as claimed. Masek, Shelef, Kohda, Kouda and Muller teaches various example of ball-lock couplers that comprises the locking members being axially offset as claimed. However, notice that the prior art fails to disclose the particular arrangement of the inner sleeve, the outer sleeve and the locking members as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the coupler assembly having the limitations:  “A coupler assembly comprising: a first coupler component that is inserted into a second coupler component; the second coupler component comprising: a body that defines a first restriction slot and a second restriction slot that is axially offset relative to the first restriction slot; a first locking member positioned in the first restriction slot and a second locking member positioned within the second restriction slot such that the second locking member is axially offset relative to the first locking member; wherein the first locking member is laterally movable within the first restriction slot and the first restriction slot essentially precludes axial movement of the first locking member within the first restriction slot, and the second locking member is laterally movable within the second restriction slot and the second restriction slot essentially precludes axial movement of the second locking member within the second restriction slot; an inner sleeve positioned laterally outward relative to the first and second locking members, and the inner sleeve is axially moveable along a portion of the body between a first inner sleeve position and a second inner sleeve position; a sleeve biasing member that biases the inner sleeve toward the first inner sleeve position; and an outer sleeve positioned laterally outward relative to the inner sleeve, and the outer sleeve is axially movable along the body between a first outer sleeve position and a second outer sleeve position; wherein the inner sleeve and the outer sleeve interact against each other at a driving interface such that the sleeve biasing member biasing the inner sleeve further biases the outer sleeve toward the first outer sleeve position, and movement of the outer sleeve from the first outer sleeve position toward the second outer sleeve position moves the inner sleeve from the first inner sleeve position toward the second inner sleeve position; and in a fully connected state of the first and second coupler components, the inner sleeve interacts directly against the first and second locking members to maintain first and second locking members in a locked position, and the outer sleeve is laterally spaced apart from the first and second locking members” as claimed in at least independent claim 1 and as shown in at least  Fig. 1 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753